
	

113 HR 1348 IH: Great Bend of the Gila National Monument Establishment Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1348
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Great Bend of the Gila National Monument
		  in the State of Arizona, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Great Bend of the Gila National
			 Monument Establishment Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Great Bend of the Gila National
				Monument, Arizona.
					Sec. 3. Management of national monument.
					Sec. 4. Management plan.
					Sec. 5. Tribal use of national monument.
					Sec. 6. Off-road use of motorized and mechanized
				vehicles.
					Sec. 7. No military airspace restrictions.
					Sec. 8. Research, education, and visitor services.
					Sec. 9. Fish and wildlife.
					Sec. 10. Land acquisition.
					Sec. 11. Withdrawal.
					Sec. 12. Water rights.
					Sec. 13. Authorization of appropriations.
				
			2.Establishment of
			 Great Bend of the Gila National Monument, Arizona
			(a)EstablishmentThere is established in the State of
			 Arizona the Great Bend of the Gila National Monument (in this Act referred to
			 as the national monument).
			(b)PurposeThe
			 purpose of the national monument is—
				(1)to preserve, protect, and restore the
			 archaeological, cultural, historic, geologic, hydrologic, natural, educational,
			 and scenic resources of the Great Bend of the Gila (Gila River in Western
			 Maricopa County, Arizona) and adjacent land; and
				(2)to provide for
			 public interpretation and recreation consistent with the resources described in
			 paragraph (1).
				(c)Boundaries
				(1)In
			 generalThe national monument
			 consists of approximately 84,296 acres of public lands and interests in land
			 administered by the Secretary of the Interior through the Bureau of Land
			 Management, as generally depicted on the map entitled Great Bend of the
			 Gila National Monument and dated March 6, 2013.
				(2)Minor
			 adjustmentsThe Secretary may make minor adjustments to the
			 boundaries of the national monument to reflect the inclusion of significant
			 archaeological resources discovered after the date of enactment of this Act on
			 public lands adjacent to the national monument.
				(3)Availability of
			 mapThe map described in paragraph (1) and the legal description
			 of any adjustments made under paragraph (2) shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
				(d)Adjacent
			 usesNothing in this Act—
				(1)creates a
			 protective perimeter or buffer zone around the national monument; or
				(2)affects private
			 property outside of the boundaries of the national monument.
				3.Management of
			 national monument
			(a)National
			 landscape conservation systemThe Secretary of the Interior shall manage
			 the national monument as part of the National Landscape Conservation
			 System—
				(1)to allow only such uses of the national
			 monument as to further the purposes for which the monument was established;
			 and
				(2)in accordance with this Act and other laws
			 generally applicable to the national monument, including the Native American
			 Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) and the policy
			 described in Public Law 95–341 (commonly known as the American Indian Religious
			 Freedom Act; 42 U.S.C. 1996).
				(b)Management
			 objectivesIn managing the
			 national monument, the Secretary of the Interior shall—
				(1)maintain the
			 undeveloped character of the national monument to the maximum extent
			 practicable; and
				(2)protect and restore cultural resources,
			 species, and ecosystems of the national monument.
				(c)Vegetation
			 Management
				(1)In
			 generalThe Secretary of the
			 Interior—
					(A)shall conduct an
			 inventory of invasive plant species in the national monument; and
					(B)may carry out
			 vegetation management treatments in the national monument.
					(2)Use of native
			 plant speciesThe Secretary shall utilize native plant species in
			 planning for restoration projects to be conducted in the national
			 monument.
				(d)GrazingThe
			 Secretary shall permit grazing in the national monument, where grazing was
			 established before the date of enactment of this Act—
				(1)subject to all
			 applicable laws; and
				(2)consistent with the purposes for which the
			 national monument is established.
				(e)Backcountry
			 activitiesManagement of the
			 national monument shall support backcountry hunting and other non-motorized
			 recreation in the national monument.
			4.Management
			 plan
			(a)Management plan
			 requiredNot later than three
			 years after the date of enactment of this Act, the Secretary of the Interior
			 shall develop a management plan for the national monument that addresses the
			 actions necessary to protect the resources described in section 2(b)(1). The
			 management plan shall include a transportation plan, including travel
			 restrictions and road closures.
			(b)ConsultationIn addition to the period of public comment
			 required by subsection (b), the Secretary of the Interior shall prepare the
			 management plan in government-to-government consultation with Indian tribes
			 with a cultural or historic tie to the Great Bend of the Gila.
			5.Tribal use of
			 national monument
			(a)Traditional
			 usesThe Secretary of the Interior shall allow for the continued
			 use of the national monument by members of Indian tribes—
				(1)for traditional
			 ceremonies; and
				(2)as a source of
			 traditional plants and other materials.
				(b)Terms and
			 conditionsTribal use of the
			 national monument under subsection (a) shall be—
				(1)subject to any terms and conditions the
			 Secretary of the Interior determines to be necessary to further the purposes
			 for which the national monument is established; and
				(2)in accordance with
			 applicable law.
				(c)Tribal
			 rightsNothing in this Act affects—
				(1)the rights of any
			 Indian tribe on Indian land;
				(2)any individually
			 held trust land or Indian allotment; or
				(3)any treaty rights
			 providing for nonexclusive access to or in the national monument by members of
			 Indian tribes for traditional and cultural purposes.
				6.Off-road use of
			 motorized and mechanized vehiclesExcept as needed for administrative purposes
			 or to respond to an emergency, the use of motorized and mechanized vehicles in
			 the national monument is limited to roads and trails designated for their
			 use.
		7.No
			 military airspace restrictionsEstablishment of the national monument shall
			 not be construed to impact or impose any altitude, flight, or other airspace
			 restrictions on current or future military operations or missions. Should the
			 Armed Forces require additional or modified airspace after the date of the
			 enactment of this Act, Congress does not intend for the establishment of the
			 national monument to impede the Secretary of Defense from petitioning the
			 Federal Aviation Administration to change or expand restricted military
			 airspace.
		8.Research,
			 education, and visitor services
			(a)Education and
			 InterpretationThe Secretary
			 of the Interior shall provide such minimal facilities within the national
			 monument for education and interpretation, such as signage or other
			 interpretive kiosks, as the Secretary considers necessary for visitor enjoyment
			 of the national monument, while ensuring the protection of monument
			 resources.
			(b)Visitor
			 centerAny visitor center for the national monument shall be
			 sited in a community in the vicinity of the national monument, rather than
			 within the boundaries of the national monument.
			(c)Research
			 authorized
				(1)In
			 generalThe Secretary of the
			 Interior shall allow scientific research to be conducted in the national
			 monument, including research to identify, protect, and preserve the historic
			 and cultural resources of the monument.
				(2)Climate change
			 researchThe Secretary may conduct, or authorize other persons to
			 conduct, research regarding the effects of climate change on monument resources
			 to develop management techniques to boost resiliency and facilitate adaptation
			 to human-caused climate change.
				9.Fish and
			 wildlifeNothing in this Act
			 affects the jurisdiction of the State of Arizona with respect to the management
			 of fish and wildlife on public lands in the State.
		10.Land
			 acquisition
			(a)Acquisition
			 authorityThe Secretary of
			 the Interior may acquire land and any interest in land, State and private,
			 within or adjacent to the boundaries of the national monument—
				(1)by purchase from
			 willing sellers with donated or appropriated funds;
				(2)by donation;
			 or
				(3)by
			 exchange.
				(b)Treatment of
			 acquired landLand and
			 interests in land acquired under the authority of subsection (a) shall
			 automatically become part of the national monument.
			11.Withdrawal
			(a)In
			 generalSubject to valid existing rights, all Federal land within
			 the national monument (including any land or interest in land acquired after
			 the date of enactment of this Act) is withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(b)Renewable energy
			 projectsSubject to valid and
			 existing rights, renewable energy and transmission development is prohibited in
			 the national monument.
			12.Water
			 rights
			(a)In
			 generalNothing in this Act
			 affects any valid water rights, including water rights held by the United
			 States.
			(b)Reserved water
			 rightsThe designation of the national monument does not create a
			 Federal reserved water right.
			13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
